Citation Nr: 0323202	
Decision Date: 09/09/03    Archive Date: 09/23/03

DOCKET NO.  02-09 382	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, 
Nebraska


THE ISSUE

Entitlement to service connection for the cause of the 
veteran's death.


REPRESENTATION

Appellant represented by:	American Ex-Prisoners of War, 
Inc.


ATTORNEY FOR THE BOARD

Hallie E. Brokowsky, Associate Counsel




INTRODUCTION

The veteran had active service from February 1943 to October 
1945 and he was a prisoner of war (POW) during World War II 
from December 1944 to May 1945.  He died in April 1997.  The 
appellant is the veteran's widow.

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from December 2000 and February 2002 
rating decisions of the Department of Veterans Affairs (VA) 
Regional Office in Lincoln, Nebraska (RO) which denied the 
benefit sought on appeal.

The Board observes that the RO, in the June 2002 statement of 
the case, discussed the appellant's claim of entitlement to 
Dependency and Indemnity Compensation (DIC) under the 
provisions of Title 38, United States Code, Section 1318.  
However, current regulations prohibit the use of a statement 
of the case to announce decisions by the RO on issues not 
previously addressed by the RO in a rating decision, 
particularly given the lack of consideration of the Veterans 
Claims Assistance Act of 2000 with regard to this issue.  See 
38 C.F.R. § 19.31 (2002).  As such, the statement of the case 
does not constitute an adjudication of the appellant's claim, 
and the RO needs to address the issue of entitlement to DIC 
under the provisions of 38 U.S.C.A. § 1318 in a rating 
decision, with notification of her appellate rights.  As 
such, the veteran's claim of entitlement to DIC under the 
provisions of 38 U.S.C.A. § 1318 is referred to the RO for 
appropriate action.


FINDINGS OF FACT

1.  The appellant was notified of the evidence needed to 
substantiate her claim, and all relevant evidence necessary 
for an equitable disposition of this appeal has been 
obtained.

2.  The veteran's death certificate shows that he died in 
April 1997 as a consequence of cancer of the liver.

3. At the time of the veteran's death, service connection was 
in effect for chronic anxiety tension reaction, as a residual 
of POW experiences, and chronic bilateral, maxillary 
sinusitis, with a combined 20 percent disability evaluation.

4.  Many years following the veteran's service, the veteran 
was diagnosed with pancreatic cancer and liver metastases.

5.  Pancreatic cancer with liver metastases was not 
manifested during service or for many years thereafter, and 
is not shown to be causally or etiologically related to the 
veteran's service, including the veteran's POW experiences.


CONCLUSION OF LAW

The veteran's death was not caused by or substantially or 
materially contributed to by a disability of service origin.  
38 U.S.C.A. §§ 1101, 1103, 1110, 1131, 1310, 5103, 5103A, 
5107(b) (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304, 
3.307, 3.309, 3.312 (2002).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

This appeal arises out of the appellant's claim that the 
veteran's death from pancreatic cancer with liver metastases 
was related to his active service.  Specifically, the 
appellant maintains that the veteran's cancer of the liver, a 
metastases of his pancreatic cancer, was secondary to the 
veteran's history of gastrointestinal disorders, which should 
have been service-connected.

As a preliminary matter, in November 2000, the Veterans 
Claims Assistance Act of 2000 (VCAA) became law.  The VCAA 
applies to all claims for VA benefits and provides, among 
other things, that the VA shall make reasonable efforts to 
notify a claimant of the evidence necessary to substantiate a 
claim for benefits under laws administered by the VA.  The 
VCAA also requires the VA to assist a claimant in obtaining 
that evidence.  See 38 U.S.C.A. §§ 5103, 5103A (West 2002); 
38 C.F.R. § 3.159 (2002).

First, the VA has a duty under the VCAA to notify the 
appellant and her representative of any information and 
evidence needed to substantiate and complete her claim.  The 
rating decisions and the statement of the case issued in 
connection with the appellant's appeal, as well as additional 
correspondence to the appellant, have notified her of the 
evidence considered, the pertinent laws and regulations, and 
the reason that her claim was denied.  The RO indicated that 
it would review the information of record and determine what 
additional information is needed to process the appellant's 
claim.  The RO also informed the appellant of what the 
evidence must show in order to warrant entitlement to service 
connection for the cause of the veteran's death, as well as 
provided a detailed explanation of why such benefits were not 
granted.  In addition, the statement of the case included the 
criteria for granting service connection for the cause of the 
veteran's death, as well as other regulations pertaining to 
her claim.  In particular, an October 2001 letter to the 
appellant, from the RO, and the June 2002 statement of the 
case notified the appellant as to the provisions of the VCAA, 
what kind of information was needed from her, and what she 
could do to help her claim, as well as VA's responsibilities 
in obtaining evidence.  See Quartuccio v. Principi, 16 Vet. 
App.  183,187 (2002) (requiring VA to notify the veteran of 
what evidence he was required to provide and what evidence 
the VA would attempt to obtain).  Under the circumstances, 
the Board finds that the notification requirements of the 
VCAA have been satisfied.

Second, the VA has a duty to assist the appellant in 
obtaining evidence necessary to substantiate her claim.  In 
this regard, the veteran's service medical records, private 
medical records, and the veteran's death certificate are of 
record.  In addition, the RO obtained a VA medical opinion.  
The appellant and her representative have not made the Board 
aware of any additional evidence that should be obtained 
prior to appellate review.  Likewise, the Board is not aware 
of any additional evidence that needs to be obtained in this 
appeal, and the Board is satisfied that the requirements 
under the VCAA have been met.  As such, the Board finds that 
the duty to assist was satisfied and the case is ready for 
appellate review.  See Bernard v. Brown, 4 Vet. App. 384, 
392-394 (1993).  See also VAOPGCPREC 16-92 (July 24, 1992) 
(published at 57 Fed. Reg. 49,747) (1992). 

According to VA law and regulations, service connection may 
be granted for disabilities resulting from a disease or 
injury incurred or aggravated during active service.  See 
38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 3.303 
(2002).  Service connection may also be granted for any 
disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  See 38 C.F.R. § 3.303(d).  
Further, a disability that is proximately due to or the 
result of a service-connected disease or injury shall be 
service-connected.  See 38 C.F.R. § 3.310.  

The death of a veteran will be considered as having been due 
to a service-connected disability when the evidence 
establishes that such disability was either the principal or 
a contributory cause of death.  See 38 U.S.C.A. § 1310; 
38 C.F.R. § 3.312(a).  For a service-connected disability to 
be considered the primary cause of death, it must singly, or 
with some other condition, be the immediate or underlying 
cause, or be etiologically related thereto.  See 38 C.F.R. 
§ 3.312(b).  In determining whether a service-connected 
disability contributed to death, it must be shown that it 
contributed substantially or materially, that it combined to 
cause death, or that it aided or lent assistance to the 
production of death.  See 38 C.F.R. § 3.312(c)(1).  Medical 
evidence is required to establish a causal connection between 
service or a disability of service origin and the veteran's 
death.  See Van Slack v. Brown, 5 Vet. App. 499, 502 (1993).  

Service connected diseases or injuries involving active 
processes affecting vital organs receive careful 
consideration as a contributory cause of death, the primary 
cause being unrelated, from the viewpoint of whether there 
were resulting debilitating effects and general impairment of 
health to an extent that would render the person materially 
less capable of resisting the effects of other disease or 
injury that primarily caused death.  See 38 C.F.R. 
§ 3.312(c)(3).  Further, there are primary causes of death, 
which by their very nature are so overwhelming that eventual 
death can be anticipated irrespective of coexisting 
conditions, but, even in such cases, there is for 
consideration whether there may be a reasonable basis for 
holding that a service connected condition was of such 
severity as to have a material influence in accelerating 
death.  See 38 C.F.R. § 3.312(c)(4). 

The veteran had active military service from February 1943 to 
October 1945.  Available records indicate that he was a POW 
from December 1944 to May 1945.  According to the veteran's 
death certificate, he died in April 1997 as a consequence of 
cancer of the liver.  During his lifetime, the veteran had 
established service connection for chronic anxiety tension 
reaction, as a residual of POW experiences and for chronic 
bilateral, maxillary sinusitis.  At the time of the veteran's 
death, a 10 percent disability evaluation was in effect for 
both his psychiatric and sinus disorders, for a combined 20 
percent disability evaluation.  Service connection was not in 
effect for any other disabilities.

Service medical records are entirely negative for a liver or 
pancreatic cancer.  The October 1945 Report of Physical 
Examination of Enlisted Personnel Prior to Discharge, Release 
from Active Duty or Retirement shows that the veteran 
reported a history of stomach trouble in 1945.  Examination 
showed a normal abdominal viscera, genitourinary system, and 
a normal endocrine system.  Additional relevant records 
include VA examination reports, private medical records, and 
a VA medical opinion.

A November 1949 VA examination report indicates that the 
veteran complained of having a stomach disorder, with an 
excessive amount of gas and diarrhea.  An accompanying 
gastrointestinal examination report notes that the veteran 
reported developing considerable stomach trouble while a POW, 
with excessive gas and abdominal discomfort after eating 
fried foods.  He also reported a prior history of diarrhea, 
but that this resolved itself and his bowels were normal, and 
that he rarely had abdominal pain.  He denied a history of 
nausea, vomiting, piles, or jaundice.  He also reported that 
he was regaining the weight he lost.  Examination showed that 
the veteran did not appear acutely or chronically ill.  His 
abdomen was flat, and without tenderness, rigidity, palpable 
masses, or palpable organs.  Laboratory testing, consisting 
of an upper gastrointestinal series, barium enema, blood 
count, sedimentation rate, serology, stool, gastric analysis, 
and urinalysis, was normal.  The diagnosis was that there was 
no evidence of an organic gastrointestinal disease.

A June 1960 VA neuropsychiatric examination report indicates 
that the veteran complained about stomach trouble, irregular 
bowels, and gas.  The veteran also reported feeling nervous 
and tense.  Mental status examination was negative for 
obsessions, compulsions, deep depression, hallucinations, or 
delusions.  He was oriented, cooperative, and responsive, 
without agitation or suspicion.  His memory was good, as was 
his insight and judgment.  The diagnosis was chronic, mild to 
moderate anxiety reaction, with obsessive-compulsive 
manifestation.  

Private medical records from B. Tietgen, P.A., dated August 
1996 through December 1996, indicate that veteran had a 
history of adenocarcinoma of the prostate with radical 
retropubic prostatectomy in 1992 and a history of hiatal 
hernia.  A treatment note dated November 1996 states that an 
abdominal examination showed dullness to percussion in the 
right upper quadrant, compared to the left upper quadrant, 
but without tenderness or an enlarged liver or spleen.  A CT 
scan of the abdomen was recommended and abnormal laboratory 
results were noted.  

Other November 1996 treatment notes state the veteran's CT 
scan of the abdomen showed a mass at the tail of the 
pancreas, very suspicious for pancreatic carcinoma, large 
gallstones, and several low-density lesions on the liver.   
Laparoscopic surgery, including removal of the gallbladder, 
half the pancreas, and the spleen, was proposed, but upon 
surgically entering the peritoneum, the surgeons found 
metastases to the liver, so the surgery was discontinued 
without any such removal.  In December 1996, the veteran was 
found to have terminal cancer of the pancreas with liver 
metastases and a treatment record notes that he declined 
chemotherapy.

An October 2000 statement from the veteran's daughter relates 
that the veteran died of complications of pancreatic cancer, 
and that she remembered her father "having gastrointestinal 
problems."  An October 2000 statement from the veteran's son 
relates that the veteran was a POW in World War II and 
partially disabled due to chronic gastrointestinal ailments.

An August 2001 letter from M. T. Pritchard, D.O. states that 
the veteran's cause of death, according to the death 
certificate, was cancer of the liver.  Dr. Pritchard noted 
that no other diagnoses or contributing causes were listed, 
but that the veteran had complained of stomach trouble, 
excessive gas, gastric distension, and diarrhea during his 
lifetime.  Dr. Pritchard also stated that a neuropsychiatric 
examination had indicated that the veteran's gastrointestinal 
problems were due to a compulsive personality pattern, and 
represented chronic anxiety tension.  Dr. Pritchard also 
noted that "hepatic cancer presents nonspecific complaints 
of weakness, anorexia, abdominal fullness or bloating, and 
dull or aching upper abdominal pain."  Dr. Pritchard further 
observed that the veteran had gastrointestinal problems while 
a POW and at discharge, but that no laboratory work was 
performed following his service.  Dr. Pritchard concluded 
that "[y]ears of gastrointestinal distress, with chronic 
gastric distention and frequent episodes of diarrhea should 
have been a red flag, indicating something serious was 
developing and would eventually develop into a . . . 
carcinoma of the liver."  Dr. Pritchard also concluded that 
the veteran's "gastrointestinal distress began while he was 
in service[, while] being held [as a POW]."

In May 2003, a VA medical expert opinion was obtained from a 
gastroenterologist.  According to the report, the VA 
gastroenterologist reviewed the veteran's medical records 
prior to offering his opinion.   The VA gastroenterologist 
opined that it was unlikely that the veteran's in-service 
stomach problems were the immediate or underlying cause of, 
or etiologically related to the veteran's death, as the 
veteran's cause of death was from pancreatic cancer with a 
metastases to the liver, which was not diagnosed until 1996.  
The VA gastroenterologist noted that the veteran's 
gastrointestinal problems while in service were not related 
to the veteran's pancreatic cancer and liver metastases, and 
that the veteran's "workup" for his stomach problems, which 
included an upper GI series, barium enema, blood count, 
serology, sedimentation rate, stool and gastric analyses, and 
urinalysis, was negative for evidence of organic 
gastrointestinal disease.  The VA gastroenterologist also 
opined that it was "[unlikely] that the veteran's in-service 
stomach problems contributed substantially or materially to 
the veteran's death, combined to cause that death, or aided 
or lent assistance to production of that death."  He further 
opined that the patient's stomach problems while in service 
were not likely to be related to his death, as it was "not 
likely that the stomach problems were early symptoms of the 
pancreatic cancer development . . . as the stomach symptoms 
occurred in 1947 and his diagnosis [of] pancreatic cancer was 
. . . in 1996."  The VA gastroenterologist explained that 
the 5-year mortality rate for pancreatic cancer was nearly 
100 percent, and that if the veteran's in-service stomach 
problems were considered early symptoms of his pancreatic 
cancer, the veteran "would have likely had more problems and 
[have been] diagnosed with pancreatic cancer a few years 
after his stomach problems[, as opposed to] 50 years later[, 
as was the case with the veteran] . . . ."  The VA 
gastroenterologist further opined that the veteran's service-
connected psychiatric and sinus disorders were not likely to 
have been causes or contributors to his death, as there was 
no evidence of a relationship between psychiatric or sinus 
problems and pancreatic cancer.

Based on the foregoing medical evidence and the entire 
record, the Board finds that the preponderance of evidence is 
against a claim for service connection for the cause of the 
veteran's death.  More significantly, a thorough review of 
the evidence of record, is negative for any medical evidence 
or opinion that supports the appellant's contention that the 
veteran's pancreatic and liver cancer was related to the 
veteran's service, including his prisoner of war experiences, 
or any of the veteran's service-connected disabilities.  
Initially, the Board notes that there is no indication in the 
record that the veteran died as a result of a disease 
specified by the statute as presumptively related to the 
veteran's status as a prisoner of war.  See 38 U.S.C.A. 
§ 1112(b); 38 C.F.R. § 3.309(c).  

Further, there is no medical evidence which shows that the 
cancer of the pancreas and liver that caused the veteran's 
death was in any way related to the veteran's service.  See 
38 U.S.C.A. §§ 1110, 1131, 1310; 38 C.F.R. §§ 3.303, 3.312.  
In this regard, the Board notes that the veteran's service 
medical records are entirely negative for any evidence of a 
pancreatic or liver disorder or other symptoms of the 
veteran's cancer.  In addition, the medical evidence of 
record indicates that the veteran's pancreatic cancer with 
liver metastases was first manifest many years following 
service.  Moreover, the veteran's post-service medical 
records do not establish a link between the veteran's service 
and his pancreatic cancer with liver metastases.  
Significantly, the Board observes that the veteran's treating 
provider, Mr. Tietgen, and the physician who completed the 
death certificate did not attribute the veteran's pancreatic 
cancer with liver metastases to his service-connected 
psychiatric or sinus disorders, or to any gastrointestinal 
symptomatology.  Likewise, neither the veteran's treating 
medical provider, nor his death certificate, indicated that 
the veteran's pancreatic cancer with liver metastases was a 
consequence of his active service.  The Board acknowledges 
Dr. Pritchard's statements that gastric complaints can be 
indicative of hepatic cancer and that the veteran's in-
service gastrointestinal symptoms were early symptoms of his 
cancer.  However, the Board observes that Dr. Pritchard based 
his opinion on the cause of death as listed on the veteran's 
death certificate, cancer of the liver.  As the VA 
gastroenterologist correctly observed and the veteran's 
treating provider, Mr. Tietgen, noted, the veteran's primary 
cancer was pancreatic cancer, and the veteran's cancer of the 
liver was a metastases of the veteran's pancreatic cancer.   
The May 2003 VA expert physician clearly stated that the 
veteran's pancreatic and liver cancer were completely 
unrelated to the veteran's  symptomatology from his in-
service stomach complaints, as there was no evidence of 
organic gastrointestinal disease following the veteran's 
discharge from service and because the onset of the veteran's 
pancreatic cancer with liver metastases was too far removed 
from the veteran's in-service gastrointestinal complaints.  
The Board places significant probative value on the opinion 
of the VA gastroenterologist, which was based on a review of 
the entire evidentiary record, and concluded that pancreatic 
cancer with liver metastases did not originate from the 
veteran's gastrointestinal symptomatology.   

Furthermore, while the Board acknowledges the appellant's 
contentions that the veteran's POW experiences and any 
related gastrointestinal symptomatology caused the veteran's 
death from pancreatic cancer with liver metastasis, there is 
no probative medical evidence of record to support this 
contention.  While the appellant indicates that the veteran 
had gastrointestinal symptoms due to his POW experiences, 
this is insufficient to prove that the veteran's pancreatic 
and liver cancer was due to his service, as the appellant 
does not appear to have any medical expertise or training, 
and, as such, is not competent to offer an opinion on an 
issue requiring medical evidence for resolution.  See 
Espiritu v. Derwinski, 2 Vet. App. 492, 494-95 (1992) (lay 
witnesses are not competent to offer evidence of medical 
causation, as it requires medical expertise).  In the present 
case, while the Board does not doubt the sincerity of the 
appellant's beliefs that the veteran's death may have been 
partly due to his experiences in service, there is simply no 
probative medical evidence of record to support this 
contention.

In conclusion, the preponderance of the evidence is against 
the appellant's claim that the veteran's death was causally 
related to his active service.  As there is not an 
approximate balance of positive and negative evidence 
regarding the merits of the appellant's claim that would give 
rise to a reasonable doubt in favor of the appellant, the 
provisions of 38 U.S.C.A. § 5107(b), as amended, are not 
applicable, and the appeal is denied. 


ORDER

Service connection for the cause of the veteran's death is 
denied.



	                        
____________________________________________
	WARREN W.RICE, JR.
	Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

